DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "a second mounting plate" in the second to the last clause.  It is unclear if the limitation is referring to the same or different second mounting plate that was recited in claim 9 from which claim 10 depends upon. For the purpose of examination, the limitation is interpreted to be directed to the same second mounting plate as recited in claim 9. Clarification is requested.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 206211932; see English machine translation) in view of Ni et al. (CN 206864486; see English machine translation).
Regarding claim 1, Chen discloses a double-glass photovoltaic assembly (100) comprising a laminate member (photovoltaic panel 10), a junction box (30), as well as a first frame (20) and a second frame (20) disposed at two long sides of the laminate member (see Figure 1); 
wherein the laminate member comprises a cover plate glass (upper glass 11), a first encapsulation adhesive film (film 13 on the top), a battery string (photovoltaic cells 14), a second encapsulation adhesive film (film 13 on the bottom), a back plate glass (lower glass 12), and a busbar (15); 
a circular through-hole (17) is provided on the back plate glass (see Figure 2); 
one end of the busbar is connected to the battery string (it is disclosed the bus bars connect the cells in series; second to last paragraph on page 2), while the other end of the busbar passes through the through-hole (see Figure 2) and is bent to form a bending edge (the two bus bars are bent with two leading ends 150 that pass through the hole 17, such that the bending edge is where 15 and 150 intersect at the bend; see Figure 2) to be connected to the junction box (second to last paragraph on page 2); 
the bending edge of the busbar is not in contact with an edge of the through-hole (see Figure 2), and
wherein there is a distance between the two ends of the first frame (the two ends at the bottom support plate 21) and two ends of the second frame (the two ends at the bottom 
Ni discloses a double-glass photovoltaic assembly (100) comprising a laminate member (10) and a first and second frames (20) only at two long sides of the laminate member (14; it is disclosed the bezel 20 is only mounted on the two long sides of the laminate; last paragraph on page 2 and first paragraph on page 3).
As Chen is not limited to any specific examples of the arrangement of the frames and as frames only disposed at two long sides of the laminate member were well known in the art before the effective filing date of the claimed invention, as evidenced by Ni above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select any configuration for the frames of the photovoltaic assembly, including two frames only at two long sides of the laminate member in the device of Chen.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
	Regarding claim 2, modified Chen discloses all the claim limitations as set forth above, and further discloses a distance left between the bending edge of the busbar and the arc-shaped edge of the through-hole is more than 0.1 mm (it is disclosed the distance between the center line of the hole and the edge of the lower glass is 45-70 mm (first paragraph of page 3), such that the bending edge of the busbar is close to the edge of the lower glass, as shown in 
Regarding claim 3, modified Chen discloses all the claim limitations as set forth above, and further discloses the distance between the bending edge of the busbar and the arc-shaped edge of the through-hole is more than 1 mm (it is disclosed the distance between the center line of the hole and the edge of the lower glass is 45-70 mm (first paragraph of page 3), such that the bending edge of the busbar is close to the edge of the lower glass, as shown in Figure 2, where the distance between the bending edge of the busbar and the edge of the through-hole would be more than 1 mm based on the above disclosure).
Regarding claim 4, modified Chen discloses all the claim limitations as set forth above, and further discloses the first frame and the second frame are axisymmetrically provided with the longitudinal centerline of the laminate member as the axis of symmetry (see Figure 1).
Regarding claim 6, modified Chen discloses all the claim limitations as set forth above, and further discloses the first frame is axisymmetrically provided with the transverse centerline of the laminate member as the axis of symmetry, and/or the second frame is distributed symmetrically about the transverse centerline of the laminate member as the axis of symmetry (see Figure 1).
Regarding claim 7, modified Chen discloses all the claim limitations as set forth above, and further discloses the length of the first frame and the length of the second frame are equal (see Figure 1).
Regarding claim 8, modified Chen discloses all the claim limitations as set forth above, and further discloses the ratio of the length of the first frame and the second frame to the 
Regarding claim 15, modified Chen discloses all the claim limitations as set forth above, and further discloses the string of cells includes a plurality of solar cells which are single-sided solar cells or double-sided solar cells; and/or the solar cells are whole-piece solar cells or sliced solar cells (see photovoltaic cells 14 in Figure 3).
Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (CN 206211932; see English machine translation) in view of Ni et al. (CN 206864486; see English machine translation), as applied to claim 1 above, and further in view of Wu et al. (CN 201936900; see English machine translation).
Regarding claim 9, modified Chen discloses all the claim limitations as set forth above, and further discloses the first frame and the second frame include a first mounting plate (top of the holding groove 22; see Figure 3), a second mounting plate (bottom of the holding groove 22; see Figure 3), and a connecting plate (vertical beam 23), wherein the first mounting plate and the second mounting plate are arranged oppositely, and wherein a first side of the first mounting plate and a first side of the second mounting plate are respectively connected with the connecting plate (see Figure 3); and 
the laminate member is disposed between the first mounting plate and the second mounting plate (see Figure 3), but the reference does not expressly disclose the laminate member is fixed to the first mounting plate and the second mounting plate via an adhesive.
Wu discloses a double-glass photovoltaic assembly (see Figure 1) comprising a laminate member (solar cell 4) that is disposed between a first mounting plate (top of the groove of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an adhesive to fix the laminate member between the first and second mounting plates in the device of Chen, as taught by Wu, so that the edge of the laminate member can be protected from being damaged through temperature differences throughout the day as compared to directly contacting the frame and fixed in the frame, as taught by Wu ([0004] and [0006]).
Regarding claim 10, modified Chen discloses all the claim limitations as set forth above.
Wu further discloses an elastic protector (3) is provided between the first mounting plate and the second mounting plate (see Figure 2); and
in that the elastic protector is formed as a U-shaped main body (see Figure 2), which includes: 
an upper portion (3-5) and a lower portion (3-5) arranged oppositely (see Figure 3); and 
a connecting portion (3-3) connecting the upper portion and the lower portion (see Figure 3); 
wherein the upper portion, the lower portion and the connecting portion are respectively fixed to the first mounting plate, a second mounting plate and a connecting plate (see Figure 2); and 
wherein a part of the laminate member is located between the upper portion and the lower portion (see Figure 2).
claim 11, modified Chen discloses all the claim limitations as set forth above.
Wu further discloses a protrusion (3-1) is formed on the upper portion of the U-shaped body (see Figure 3); and 
a slot that cooperates with the protrusion is formed on a surface of the first mounting plate opposite to the second mounting plate (slot formed by the frame 1; see Figure 2).
Regarding claim 12, modified Chen discloses all the claim limitations as set forth above.
Wu further discloses the free ends of the upper portion and the lower portion of the U-shaped body are respectively formed with a covering portion (3-1) which respectively covers a second side edge of the first mounting plate and a second side edge of the second mounting plate ([0023]; see Figure 2).
Regarding claim 13, modified Chen discloses all the claim limitations as set forth above.
Wu further discloses the covering portions are formed as snapping portions extending outward from the U-shaped main body (it is disclosed the protrusions 3-1 is tightly attached to the edge of the frame, such that it would be snapping portions that snap the laminate member into the frame; [0023]; see Figure 3).
Response to Arguments
Applicant's arguments filed 11/10/21 have been fully considered but they are not persuasive. 
It is noted that applicant mentioned a second office action in connection with AU 2019391925 and references D1 and D3 in the Remarks. However, there has not been a second office action and this is the USPTO, such that AU 2019391925 is unrelated to the USPTO. Further, the references were not referred to ad D1 and D3 as the European Written Opinion has 
Applicant argues that Chen does not disclose the claimed feature (A) based on paragraph [0026]. However, Chen discloses the claimed feature (A) as set forth in the Office Action.
Applicant argues that Chen does not disclose the claimed feature (B) because in Figure 2, the through hole 17 is a long hole and not a circular hole. However, Figure 2 clearly shows the through hole 17 to be “circular” in shape such as an elliptical shape. It is also noted that the claim has only required the through-hole to have an arc-shaped edge, such that the through hole of Chen possesses an arc-shaped edge. Additionally, applicant argues that the length direction of the hole is perpendicular to the extending direction of the welding ribbon 16 and the center line of the long hole. It is unclear the relevance of this argument with respect to whether or not the through hole is “circular” as claimed. 
Therefore, the arguments were not found to be persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721